Citation Nr: 1718577	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-11 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 27, 2010, for the grant of service connection for anxiety disorder with depression.

2.  Entitlement to an initial rating in excess of 70 percent for anxiety disorder with depression.

3.  Entitlement to an initial compensable rating for plantar fasciitis with degenerative joint disease (DJD) of the right foot.

4.  Entitlement to an initial compensable rating for plantar fasciitis with DJD of the left foot.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1959 to November 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the July 2012 rating decision, the RO granted service connection for bilateral plantar fasciitis with DJD and assigned noncompensable ratings, effective from September 27, 2010.  The RO also granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective from March 17, 2005.  In a July 2013 simplified notification letter, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran timely appealed the assigned ratings as well as the denial of service connection.

In an April 2015 Board remand, the Board recharacterized the Veteran's PTSD claim as a claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, consistent with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  The Board also determined that the Veteran's representative raised the claim for entitlement to a TDIU in an August 2014 brief, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

During the pendency of the appeal, in a May 2015 rating decision, the RO granted service connection for an anxiety disorder with depression and assigned a 70 percent rating, effective from September 27, 2010, as now characterized as reflected on the title page.  The Veteran timely appealed the effective date and evaluation assigned.

As a final preliminary matter, the Board notes that in January 2017, the Veteran, through his attorney, submitted relevant medical evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c) (2016).  Thus, the Board may consider this evidence in the first instance. 


FINDINGS OF FACT

1.  The evidence reflects that the Veteran did not file a service connection claim for anxiety disorder with depression or any other mental disorder prior to September 27, 2010.

2. The evidence of record indicates that the symptoms and impairment caused by the Veteran's anxiety disorder with depression have not more nearly approximated total occupational and social impairment.

3.  The evidence is at least evenly balanced as to whether the Veteran's plantar fasciitis with DJD of the right foot have more nearly approximated moderate foot injury, but the symptoms have not more nearly approximated moderately severe foot injury at any time during the appeal period.

4.  The evidence is at least evenly balanced as to whether the Veteran's plantar fasciitis with DJD of the left foot have more nearly approximated moderate foot injury, but the symptoms have not more nearly approximated moderately severe foot injury at any time during the appeal period.

5.  The Veteran has at worst level I hearing loss in the right ear.

6.  The Veteran has at worst level I hearing loss in the left ear.

7.  The evidence is at least evenly balanced as to whether the Veteran's service connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to September 27, 2010, for the award of service connection for anxiety disorder with depression have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400, 3.816 (2016).

2. The criteria for an initial rating in excess of 70 percent rating for anxiety disorder with depression have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9413.

3.  The criteria for an initial rating of 10 percent, but no higher, for plantar fasciitis with DJD of the right, have been met.  38 C.F.R. § 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284.

4.  The criteria for an initial rating of 10 percent, but no higher, for plantar fasciitis with DJD of the left foot, have been met.  38 C.F.R. § 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284.

5.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100.

6.  With reasonable doubt resolved in favor of the Veteran, the criteria for assignment of a TDIU are met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 4.16(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.     
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As noted above, the claims arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for anxiety disorder with depression and disagreement with the initial ratings assigned in connection with the grant of service connection for this disability, hearing loss, and bilateral plantar fasciitis with DJD.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  In addition, the effective date issue turns on the application of the law to the undisputed facts detailed below, and no further VCAA notice or duty to assist is therefore required.  38 C.F.R. § 3.159 (b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159 (d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, as well as post-service VA treatment records, adequate VA examination reports (as indicated in the discussion below), and private treatment records.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, his statements in support of the claims are of record.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Analysis

A.  Earlier effective date 

The appellant contends that an earlier effective date for his anxiety disorder with depression is warranted. 

Generally, except as otherwise provided, the effective date of an award of compensation based on an original claim will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

Under the regulations in effect prior to March 24, 2015, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id. 

Here, the Veteran filed a claim for service connection for PTSD on September 27, 2010.  Service connection for PTSD was denied in a July 2012 rating decision.  In April 2013, the Veteran indicated his PTSD claim should be adjudicated as a claim for depression.  The RO denied the Veteran's claim for entitlement to service connection for depression in a March 2014 rating decision.  In a May 2015 rating decision, the RO granted service connection for an anxiety disorder with depression and assigned an effective date of September 27, 2010, the date the initial claim for service connection was received.  

Although, the record reflects that the Veteran was diagnosed with anxiety in 2006 and the Veteran contends that service connection for anxiety with depression should be granted an earlier effective date, the Court has explained that, "the date entitlement arose," as it relates to the effective date of an award of service connection, "is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA." Lalonde v. West, 12 Vet. App. 377, 382 (1999); see Brannon v. West, 12 Vet. App. 32, 35   (1998) (the "mere presence of medical evidence does not establish the intent on the part of a veteran to seek service connection for a condition.").  Moreover, since a claim for service connection for a psychiatric disorder had not been denied or disallowed for the reason that the service-connected disability was not compensable in degree, 38 C.F.R. § 3.157(b)(1) is not for application.  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), aff'd 724 F.3d 1325 (Fed.Cir.2013) (a report of an examination must identify a single examination and its date, and must also indicate that the symptoms of a disability have worsened in order to constitute an informal claim under 38 C.F.R. § 3.157(b)(1)); MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006) (stating that 38 C.F.R. § 3.157(b)(1) "makes clear that a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability").

Here, the Veteran has not filed a claim for anxiety with depression or any other mental disorder prior to September 2010.  In this regard, the record reflects that the Veteran filed claims for other disabilities in March 2005 and February 2006, however, the Veteran did not file a claim for any mental disorder until September 2010, when his initial claim for service connection for a mental condition was filed.  

The effective date of the award in this case is, thus, the date that the claim was received.  Accordingly, an effective date prior to September 27, 2010 for service connection for anxiety disorder with depression is not warranted as a matter of law.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102

B.  Initial rating claims

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

i. Anxiety disorder with depression

The Veteran is in receipt of a 70 percent rating for an anxiety disorder with depression, pursuant to 38 C.F.R. § 4.130, DC 9413.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

March 2010 to May 2010 VA treatment record reflects that the Veteran reported being irritable, argumentative, and loses his temper.  The Veteran was diagnosed with depression.  Mental status examinations were normal.  He was cooperative and groomed.  The Veteran denied suicidal and homicidal ideations. 

A September 2010 VA treatment record reflects the Veteran reported no complaints and that he was feeling fortunate because his friend had esophageal cancer and he does not.  He was pleased with his medications.  Mental status examination was normal. 

In an August 2011 statement, the Veteran described experiencing nightmares and sleep difficulties, and stress that is affecting his life. 

October 2011 VA treatment records reflect that the Veteran reported feeling depressed all of his life and that it worsened after his mother passed away earlier in the year.  He reported feeling fatigued, having sleep trouble, and had thoughts of suicide when he gets angry, but has no plan to kill himself.  He never attempted suicide in the past and has no homicidal thoughts.  He reported being uncomfortable talking in front of large crowds and that he has anxiety attacks (palpitation, shortness of breath, sweating, fear of dying, worry about the attacks a few times a month).  He reported that he drinks two beers with friends once a month.  He reported that he engages in some business from old customers when he was a mechanic.  Mental status examination was normal. 

A February 2012 VA treatment record reflects that the Veteran reported a history of depression and issues with irritability and temper.  He stated that he feels that he has been depressed for about ten years and denies any suicide attempts.  The Veteran stated he does experience suicidal ideations when fishing and he thinks about swimming out into the ocean and not coming back, and that the last time he felt like this was six months prior.  He denied any intent to carry this out now or previously.
He stated he experienced panic in crowded places.  He reported having a close relationship with his sons.  The Veteran stated that gets along with only one of his two brothers, as there was a disagreement with his other brother regarding his mother's estate when she passed.  He indicated that he has a close relationship with his wife.

In an April 2012 statement, the Veteran's wife indicated that the Veteran gets angry for no reason at any time and described events when the Veteran threw a chair into the window, jumping, and screaming at her, and told her to get out of the car.  She described the Veteran as getting angry and losing it, and then he would be fine in the next moment. 

A September 2013 VA treatment record reflects the Veteran reported sleep difficulties and being obsessional in his thinking and worries to the point that he gets worked up, wired up, uptight, anxious, restless, and it's hard for him to relax and unwind his day.  He reported that he enjoys going fishing by himself.  The Veteran reported his financial issues were a stressor.

A private September 2013 psychological examination report reflects that the Veteran had been married three times.  He has been married to his current wife for twenty-five years and has two sons.  The Veteran reported that he gets nervous around people and that he struggles with daily activities due to his physical and mental conditions.  His wife does all the household chores and shopping.  He reported that he attempts to shower daily and shave every other day.  

The private examiner indicated that the Veteran's depression and social impairment are physically and emotionally debilitating and that the Veteran endorses occupational and social impairments.  The examiner noted signs of irritability and was very concise during the interview.  The Veteran reported that he gets verbally aggressive when angry and does not like crowded places.  The Veteran reported that the anti-depressants do not work and make him groggy and caused difficulty in functioning.  He denied suicidal or homicidal ideations, intent, or plans. 

Regarding his employability, the examiner opined that the Veteran cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity secondary to his severe level of impairment connected to service-related injury and subsequent depression.  Specifically, his tinnitus caused his depression as evidenced by medical literature, which indicate individuals with chronic medical conditions and depressive debilitation become disabled due to the holistic effect of medical and psychiatric disturbance, and thus, renders him incapacitated.  The examiner opined that the Veteran's tinnitus aggravated his depression. 

In a September 2013 mental disorder disability benefits questionnaire (DBQ), the same private examiner provided a diagnosis of depressive disorder.  She noted the Veteran did not graduate from high school and he was previously a self-employed mechanic and stopped working in 2010 because he was no longer mentally and physically able to attend to the demand of his often time-sensitive job.  For VA rating purposes, the examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, problems with sleep, mild memory loss, impairment of short-term and long-term memory, flattened effect, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, as well as difficulty adapting to stressful circumstances, and intermittent inability to perform activities of daily living, including maintenance and personal hygiene.  Upon mental examination, the Veteran attention was normal with variable concentration.  Thought content was appropriate and organization of thought was goal-directed.  There was no report of overt hallucinations.  His mood was depressed and irritable.

In a December 2013 VA treatment record the Veteran reported that he was not as worrisome and felt more relaxed, and was getting more sleep.  He reported enjoying visiting family in California with his wife. 

The Veteran underwent a VA examination in March 2014.  The examiner provided a diagnosis of anxiety disorder.  The Veteran reported that he was with his first wife for eighteen years.  The Veteran reported that he believes that his problems with anxiety and irritability led to problems in the relationship.  They had two sons with whom he has maintained good relationships.  His second marriage lasted only a year.  He said that conflicts between their children led to relationship problems.  He has been with his current wife for twenty-one years and he described their relationship as good.  He reported having friends and that he enjoys spending time with them, enjoys restoring trucks, and fishing.  The Veteran reported symptoms of anxiety, primarily in social settings, and worry about his health secondary to having hepatitis while working as a corpsman in the military.  He described himself as a constant worrier, has trouble sleeping and gets up intermittently during the night and then has trouble getting back to sleep.  He reported that the tinnitus sometimes does "drive [him] a little bit crazy," but he denied feelings of depression related to this condition.  He reported that he has pain in his feet due to plantar fasciitis and DJD.  He denied that pain limits him or causes depressive symptoms.  He denied problems with energy and motivation and reported that he remains busy.  

For VA rating purposes, the examiner noted symptoms of anxiety and chronic sleep impairment.  The examiner opined that his symptoms results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

A June 2014 VA treatment record reflects the Veteran reported being extremely anxious without any major stressors at the moment, he felt that "everything" made him nervous, such as when a car follows too close behind his.  His mood was described as "ok." 

In a July 2014 VA treatment record, the Veteran reported feeling better and more relaxed and was not as worrisome.  He consciously tries to do something or if not, he drives around or visits a friend, and makes an effort to occupy his mind with better things in life.  He reported having a good appetite and sleeps a decent six hours.  He denied feeling depressed, and reported no suicidal or homicidal ideations.  He reported good compliance in taking his medications and feels his medications are effective without any side effects or adverse reactions.

A July 2015 VA treatment record reflects that the Veteran reported that he was not doing well and, again, had problems falling and staying asleep.  He also reported a recurrence of depression, becoming progressively worse over the last few months.  He endorsed complaints of lack of motivation-forces self to do things, anhedonia, lacks interest, drive/energy, unhappy/fatigue, and he feels like crying sometimes.  He denied feeling hopeless/worthless and he also denies having suicidal or homicidal ideations.  He denied any associated history of mania/hypomania.  He denied any psychotic symptoms.  Mental status examination was normal.  The Veteran indicated he had stopped taking medications, and he was prescribed medication at the appointment.

A September 2015 VA treatment record reflects that the Veteran reported that he had done well since being put back on medications.  He stated he settled down from his episode of depression and anxiety.  He reported feeling good, relaxed, and no longer as worrisome.  He reported having a good appetite and he also had been sleeping a good eight to nine hours.  He preoccupies himself with the upcoming chores for the next day.  He denied depressed moods, anhedonia, and denies feeling hopeless/worthless.  He also denied having suicidal or homicidal ideations.  He indicated that he and his wife plan to take a trip to California to visit family.  He reported that he peddles around the house and maintains his yard.  He also likes to go fishing every day, if the weather permits.

A September 2015 VA examination report reflects the Veteran endorsed depressed mood, anxiety, and sleep impairment.  He indicated that his anxiety and depression do not prevent him from functioning.  He reported his depressed mood "comes and goes" and is related to thoughts about the past.  His appetite was not affected by depression.  He and his wife enjoy going out to eat.  He has sleep troubles, difficulty recalling names; remembering where he left his keys; recalling dates, etc. The Veteran manages his anger fairly and has improved from the past.  He currently performs odd jobs, transporting cars for Firestone for which he used to work, visits with a friend on a weekly basis, and socializes with a coffee group on a daily basis. He and his wife have a good relationship and his relationship with his oldest son is good; but his youngest son has given him a lot of problems.  His support system includes a good friend.  They drink coffee and look at cars together.  They visit at least once a week.  In a typical day, the Veteran gets up at 6:30am and goes to the donut and coffee shop.  He then goes to eat breakfast with a coffee group.  He goes fishing when the weather is good.  

On a Depression Inventory a few weeks earlier, the examiner noted that the Veteran endorsed feeling down several days; being tired more than half the days and experiencing psychomotor retardation more than half the days of a month.  He denied decreased interest; sleep difficulties; appetite disturbance; low self-esteem; decreased concentration and suicidal ideation.  He indicated that the problems that he endorsed did not make it difficult for him to work; get along with people or perform home chores. 

Regarding his occupational history, he reported transporting cars to customers for Firestone, but has not had a steady job.  He worked for Firestone as a temp in the past.  The Veteran last worked full-time as a mechanic when he owned an auto shop for twenty-two-years.

Mental status examination showed the Veteran was alert and oriented to time, place, and person.  Dress and grooming were appropriate to the situation.  Mood was euthymic; affect was anxious.  Thoughts were logical and goal-directed.  Speech was clear, relevant, and coherent.  Immediate recall of three words was 3/3; five-minute delayed recall was 3/3.  The Veteran correctly performed four of five Serial 3s operations (96 93 90 87 84) . He was able to spell a five-letter word forward, but not backward.  He named the current and previous two U.S. Presidents, and he was able to state a current event.  The Veteran was able to interpret hypothetical situations and was able to interpret proverbial statements.

The VA examiner noted symptoms of depressed mood, anxiety, and chronic sleep impairment, and opined that such symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner further stated that the anxiety disorder with depression does not render him unable to secure or follow a substantially gainful occupation, as the Veteran indicated that his anxiety and depression do not prevent him from functioning and that he currently performs odd jobs, visits with a friend on a weekly basis, and socializes with a coffee group on a daily basis.  He fishes when possible. He and his wife have a good relationship and the Veteran missed only two items on the mental status examination.

A June 2016 VA treatment record reflects the Veteran reported that he was "doing pretty good."  He stated he had put behind him the temper outburst issue while shopping at a dollar store.  He stated he learned his lesson to not open his mouth to strangers.  He denied having any episodes of depression or panic attacks, but he continues to be worrisome, although he qualified that it was under better control.  He still has his moments when days could be rough and stressful, and during such times it takes longer for him to fall asleep, maybe up to one hour.  He denied feeling despondent or suicidal.

A November 2016 private residual functional capacity reflects that the Veteran reported that he missed or left work early three or more days per month; more than three days per month, he would not stay focused for at least seven hours of an eight-hour workday, and would frequently decompensate when subjected to the normal pressure and constructive criticism of a job. 

A November 2016 statement from the Veteran's spouse indicates that the Veteran was depressed, has trouble with memory, and has sleep problems.  She described his as constantly worried and overwhelmed, and refuses to drive.  She also indicated that he was irritable, has difficulty concentrating, has a short temper, and unable to help around the house.  She also expressed worry that he would hurt someone due to his anger and that he has difficulty dealing with people.  She also indicated that he enjoys being alone and does not like to leave the house. 

A December 2016 private vocational report noted that the Veteran retired in 2010 reportedly due to his physical and mental impairments and that he attempted to work the past few years, but has been unable to do so at gainful levels due to his service-connected impairments since 2001.  In September 2016, the Veteran completely stopped working due to the impairments.  The vocational expert detailed the Veteran's medical history and examination reports, as outlined herein, and explained that research indicates that employers will tolerate variable rates of absence, but employers allow for no more than eight days per year.  Depending on the industry in which a worker is employed, these figures range from half days per month to a high of one day per month.  The expert explained that the Veteran would be expected to miss more than this based on his reports of his physical and mental symptoms, the results of the evaluations, and his prior work history.  

The expert also noted that late arrivals or early departures from work was considered the same as a missed day in a study of human resource managers and executives, and they allowed no more than 3 percent of total expected work hours, equating to slightly over seven days per year.  The expert opined that the Veteran would not be capable of only seven days of late arrivals or early departures from work.  Similarly, the consultant noted that the Veteran would likely not be able to sustain the concentration level necessary in a competitive employment setting due to his emotional and physical conditions, which interact in terms of severity level.  The expert opined that the Veteran is totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected anxiety disorder with depression, tinnitus, bilateral plantar fasciitis with DJD, and bilateral hearing loss as of the date his claim was filed. 

Here, the Veteran's symptoms have not more nearly approximated the criteria for a 100 percent rating at any time during the appeal period.  The VA examiners did not indicate symptoms other than those noted above, and the Veteran did not indicate symptoms listed in the criteria for a 100 percent rating or their equivalent in his statements.  Moreover, the Veteran stated in the VA and private examinations and treatment records that he has good relationships with his wife and children, has a support network of friends, attends daily social coffee gatherings, and weekly visits with a friend, and is involved in activities and chores around the house, and recreational fishing.  Regarding the Veteran's occupational history, the Veteran indicated that he currently engages in transporting cars to customers at Firestone, as well as odd jobs, to include mechanical work, which indicates that the Veteran's disability picture more nearly approximates an inability in establishing and maintaining effective work relationships listed in the criteria for a 70 percent rating.  The Veteran denied problems with energy and motivation and reported that he remains busy in the March 2014 VA examination and he reported that his anxiety and depression do not prevent him from functioning in the September 2015 VA examination.  Thus, the symptoms and overall impairment caused by the Veteran's anxiety with depression more nearly approximate occupational and social impairment with deficiencies in most areas.  

In addition, he has not experienced psychosis, gross speech or communication deficit, gross memory deficit, persistent danger of hurting himself, or uncooperative behavior on such a frequent basis as to wholly preclude social activity.  There was no neglect of his personal appearance and hygiene, as indicated in the criteria for a 100 percent rating, and although the September 2013 private examiner noted there was an indication of symptoms approximating an intermittent inability to perform activities of daily living (including personal hygiene), the Board notes that the examiner was referring to the collective impact of all of his service-connected disabilities.  Furthermore, in contrast to this finding, the Veteran reported during that September 2013 private examination that he attempts to shower daily and shaves every other day.  In addition, as noted above, the Veteran, himself stated that he engaged in house work around the house, yardwork, engages in part-time work and odd jobs, and participates in social and recreational activities, and that his anxiety disorder with depression does not prevent him from functioning.  The multiple VA examination reports and VA treatment records also reflect that the Veteran was able to perform activities of daily living, including personal hygiene.

Thus, the severity, frequency, and duration of the Veteran's anxiety with depression symptoms and his overall level of impairment do not more nearly approximate the total social and occupational impairment required for a 100 percent rating.  The preponderance of the evidence is, therefore, against a higher, 100 percent rating, and the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. 4.3.

ii.  Bilateral plantar fasciitis with DJD 

The Veteran's bilateral plantar fasciitis with degenerative joint disease is rated as noncompensable disabling under 38 C.F.R. § 4.71a, DC 5284, applicable to foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot. 38 C.F.R. § 4.71a, DC 5284.

VA's General Counsel has determined that DC 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, DC 5284 may involve limitation of motion.  VAOPGCPREC 9-98. 

The words "moderate," "moderately severe," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6   (2016).  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

Diagnostic Code 5010 concerns arthritis due to trauma; it requires establishment by X-ray evidence.  Diagnostic Code 5010 is to be rated the same as DC 5003.  Under DC 5003, degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  However, in the absence of limitation of motion, the disability is to be rated as 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and as 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Disability ratings under DC 5003 is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints. 38 C.F.R. § 4.45.

The Veteran's initial September 2010 claim for service connection indicates the Veteran reported pain and burning in his feet. 

The Veteran underwent a VA examination in March 2012.  The VA examiner provided diagnoses of foot injuries, plantar fasciitis, and bilateral degenerative joint disease.  The Veteran did not have any other foot condition.  The examiner noted that the Veteran's bilateral foot condition impact his ability to work based on the Veteran's report that he develops foot pain after standing or walking for long periods. 

A March 2014 VA examination report reflects that the Veteran had degenerative joint disease of the bilateral feet with bilateral heel spurs and bilateral plantar fasciitis evidence by x-ray.  The examiner, physician, noted pain on use and manipulation of the feet that are not relieved by arch support.  There was extreme tenderness of plantar surface on both feet.  The Veteran's posture was within normal limits and gait was within normal limits without malunion of tarsal or metatarsal bones.  There were no other abnormalities noted.  The examiner noted the Veteran's feet impacts his ability to work because the Veteran has difficulty with prolonged walking and standing.  

The Veteran underwent an additional VA examination in September 2015.  The examiner, physician's assistant, noted that the March 2014 examiner noted foot pain and tenderness, but indicated that the March 2014 examiner was not qualified as his arches were normal and the Veteran indicated that he has not had foot problems since service and that his feet appeared normal upon examination.  The examiner indicated that the Veteran did not have plantar fasciitis in 2014 and that he had no current symptoms of plantar fasciitis.  The examiner concluded that the Veteran's ability to work was not impacted and that he would be able to perform active and sedate employment.

Based on the above evidence, including VA examination and treatment records, as well as the Veteran's own description of foot pain with resulting limitation in functioning, the Board finds that a 10 percent rating, indicative of a "moderate" disability under DC 5284, is warranted.  Although the September 2015 VA physician's assistant concluded that the Veteran did not experience any current symptoms of plantar fasciitis and discredited the March 2014 examiner as unqualified, no rationale was provided for these conclusions, despite the fact that the March 2014 VA examiner was a trained physician and the May 2012 VA examiner also provided diagnoses of bilateral plantar fasciitis and DJD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Thus, the Board finds that the May 2012 and March 2014 opinions are entitled to substantial probative weight, as they were based on the examination of the Veteran, as well as his reports regarding his symptoms, and contained detailed explanations of the reasons for their conclusions based on an accurate characterization of the evidence of record.  See id.

The Board further notes that the Veteran's reports of pain, weakness, fatigability, and functional impairment are specifically encompassed in the Board's assignment of the 10 percent disability rating.  As described above, DC 5284 provides for ratings based on the overall severity of the disability.  Overall, the Board finds that the Veteran's bilateral foot symptomatology more nearly approximates that of a moderate disability.  In reaching this conclusion, the Board finds probative the fact that the Veteran experiences foot pain, which impacts his ability to stand and walk for prolonged periods.  Thus, the Board finds that the Veteran's disability picture more nearly approximates a 10 percent disability rating for the entire period under DC 5284.  See 38 C.F.R. § 4.7.

The Board finds that a rating greater than 10 percent is not warranted for the Veteran's bilateral plantar fasciitis with DJD, based on the lack of limitation of motion including on repetitive motion testing, normal gait, and lack of evidence of heat, redness, swelling, or abnormal weight bearing.  Thus, the Board finds that the symptoms have not more nearly approximated the moderately severe foot injury required for a 20 percent rating under Diagnostic Code 5284.  In addition, the examiners description of the Veteran's condition, as well as the Veteran's report, more nearly approximate moderate rather than moderately severe, as the Veteran has reported that he is active and engages in recreational and social activities.
The Board further finds that a rating in excess of 10 percent is not warranted under any other applicable provision of the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  The record contains no diagnosis of or symptoms approximating the rating criteria for pes planus, weak foot, claw foot, hammer toe, hallux valgus, or hallux rigidus.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5278, 5280-5282.  Although the March 2014 VA examiner noted pes planus, in the remarks section, the examiner clarified that the Veteran had plantar fasciitis with DJD.  Diagnostic Code 5279 is also inapplicable since the veteran has not been diagnosed with metatarsalgia. 38 C.F.R. § 4.71a.

In addition, a separate rating under Diagnostic Codes 5010/5003, which pertains to degenerative and traumatic arthritis, would violate the rule against pyramiding as the Veteran's pain on use of the right foot is already compensated under DC 5284, and a rating greater than 10 percent is not available under Diagnostic Code 5003.  See 38 C.F.R. § 4.14.  

As the preponderance of the evidence is against a rating higher than 10 percent for the Veteran' bilateral plantar fasciitis with DJD, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

iii.  Bilateral hearing loss

The Veteran currently receives a noncompensable rating for his bilateral hearing loss under 38 C.F.R. § 4.85, DC 6100.  

The assigned rating for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349   (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §  4.85, DC 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. 

The November 2010 VA audiological examination reflects that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ


Speech discrimination

1000
2000
3000
4000
Average 

RIGHT
10
15
15
30
17.5
94
LEFT
15
20
50
50
33.75
96

Using Table VI, the examination revealed level I hearing in the right ear and level I hearing in the left ear.  Combining level I hearing for the right ear and level I hearing for the left ear according to Table VII yields a noncompensable rating.  

A March 2014 VA audiological examination indicates that the Veteran's pure tone thresholds, in decibels, and speech discrimination scores were as follows:




HERTZ


Speech discrimination

1000
2000
3000
4000
Average 

RIGHT
15
15
25
50
26.25
96
LEFT
20
25
55
65
41.25
96
                                                                                                                        
Using Table VI, the examination revealed level I hearing in the right ear and level I hearing in the left ear.  Combining level I hearing for the right ear and level I hearing for the left ear according to Table VII yields a noncompensable rating.  

A September 2015 VA audiological examination indicates that the Veteran's pure tone thresholds, in decibels, and speech discrimination scores were as follows:






HERTZ


Speech discrimination

1000
2000
3000
4000
Average 

RIGHT
10
15
30
50
26
94
LEFT
15
20
55
65
39
94

Using Table VI, the examination revealed level I hearing in the right ear and level I hearing in the left ear.  Combining level I hearing for the right ear and level I hearing for the left ear according to Table VII yields a noncompensable rating.  

The Veteran denied communication difficulties and stated that he occasionally missed something that his wife says.  He indicated that he wears his hearing aid occasionally.

The above evidence reflects that a compensable rating for bilateral hearing loss is not warranted.  Here, the VA examination reports as well as the audiological assessment reflect no worse hearing than Level I hearing in the right ear and level I hearing acuity in the left ear.  The above-noted findings to Table VII correlated to a noncompensable rating under 38 C.F.R. § 4.85, DC 6100. 

As noted above, the assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  While the Board acknowledges the Veteran's hearing difficulties, however, the certified test results do not meet the specific pure tone thresholds percentages required for a compensable rating for his bilateral hearing loss.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



C. Other considerations

In this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria for each disability.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board" (quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)). 

D. TDIU

Finally, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

In this case, the Veteran is service-connected for anxiety disorder with depression, rated as 70 percent disabling, thus, the Veteran has one disability rated as 60 percent disabling or more and, therefore, the Veteran meets the minimum schedular requirements for TDIU benefits.  38 C.F.R. § 4.16(a).

As discussed in detail above, the September 2013 psychological assessment reflects that the Veteran's anxiety disorder with depression prevents the Veteran from sustaining the stress of a competitive work environment and cannot be expected to engage in gainful activity.  

A November 2016 private residual functional capacity reflects that the Veteran reported that he missed or left work early three or more days per month; more than three days per month, he would not stay focused for at least seven hours of an eight-hour workday, and would frequently decompensate when subjected to the normal pressure and constructive criticism of a job. 
The December 2016 private vocational expert opined that the Veteran is totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected anxiety disorder with depression, tinnitus, bilateral plantar fasciitis with DJD, and bilateral hearing loss as of the date his claim was filed.  The vocational expert explained that the Veteran would miss many days of work due to his disabilities and that he could not sustain the level of concentration necessary in a competitive work setting due to his service-connected disabilities.  

The Veteran has also indicated in his lay statements that he cannot work because of his symptoms and the time-sensitive nature of auto-mechanic work.  
Although the VA medical opinions of record determined that the Veteran's service-connected anxiety and depression do not cause significant functional impairment, "the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Notably, these opinions did not address the Veteran's report of functional effects of his service-connected anxiety disorder with depression as described by the Veteran and his wife, nor did they address the collective impact of all of the Veteran's service connected disabilities, to include limitations in his physical abilities, as detailed above.  In addition, they did not discuss any of the lay or medical evidence that indicate that the Veteran experiences work limitations, such as memory problems, as well as his limited education and work history such as unreliability, difficulty in adapting to stressful work-like settings, impaired impulse control (unprovoked irritability) as noted in the statements from the Veteran and throughout the private evaluations reports and examinations.  Thus, the Board assigns little probative value to these opinions.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  

Given the significant impairment caused by the Veteran's service connected anxiety disorder with depression, tinnitus, bilateral plantar fasciitis with DJD, and bilateral hearing loss on his ability to work, as indicated by the lay and medical evidence, see Geib, 733 F.3d at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert"), and his limited education and occupational experience, the evidence is at least evenly balanced as to whether his service-connected disabilities precludes him from securing or following a substantially gainful occupation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

E. Conclusion

For the foregoing reasons, an initial rating higher than 70 percent for anxiety disorder with depression and an earlier effective date for this disability, as well as an initial compensable rating for bilateral hearing loss, are not warranted.  The Board has resolved reasonable doubt in the Veteran's favor in awarding initial 10 percent ratings for the Veteran's plantar fasciitis with DJD of the right and left foot, as well as a TDIU.  As the preponderance of the evidence is against any higher or separate ratings for these disabilities, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

Entitlement to an effective date earlier than September 27, 2010, for the grant of service connection for anxiety disorder with depression is denied.

Entitlement to an initial rating in excess of 70 percent for anxiety disorder with depression is denied.

Entitlement to an initial 10 percent rating, but no higher, for plantar fasciitis with DJD of the right foot is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial 10 percent rating, but no higher, for plantar fasciitis with DJD of the left foot is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


